PER CURIAM.
We affirm appellee’s conviction. However, we withhold issuance of the mandate pending the Supreme Court’s decision in State v. Burch, 545 So.2d 279 (Fla.4th DCA 1989), review pending, Burch v. State, Case No. 73,826.
We reverse the sentence imposed because the trial court failed to state its reasons in writing for its two-cell downward departure from the sentencing guidelines. We remand this case to the trial court with instructions to state its reasons in writing for the downward departure or in the alternative, if the trial court elects to sentence within the guidelines’ range, to permit appellee to withdraw his plea. See State v. Sims, 530 So.2d 1089 (Fla.4th DCA 1988).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GLICKSTEIN, DELL and WALDEN, JJ., concur.